DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-11 are pending. Claims 1, 10 and 11 have been amended. Claims 12-25 remain withdrawn.
Applicant’s arguments, filed 08/26/2022, with respect to the rejection(s) of claim(s) 1-11 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Baba et al. (JP 2002219464 A).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 is indefinite because it is not clear how selection of duration of each pulse controls the voltage between electrodes to be below a level at which hydrogen is generated. For the purpose of further examination, the above limitation will be interpreted as duration and voltage are selected to prevent hydrogen generation in the electrochemical cell. 
Claims 2-10 are dependent on claim 1 therefore are also indefinite.

Claim Rejections - 35 USC § 103
Claim(s) 1, 2, 3, 6 and 11 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakanishi et al. (US 2005/0173262 A1) in view of Baba et al. (JP 2002219464 A, machine translation).
Regarding claim 1, Nakanishi teaches a method of operating an electrochemical cell (para [0013]), 'efficiently performing the aforesaid water treatment sequence through automatic control'), the method comprising steps of: introducing an aqueous solution into an electrochemical cell between an anode and a cathode of the electrochemical cell (para [0010]), 'water treatment apparatus ... comprises ... an electrolytic bath containing the cathode and the anode'; para [0015), 'introducing water to be treated into the electrolytic bath of the first water treatment apparatus'); applying a current across the anode and the cathode at a voltage sufficient to generate a product compound from the aqueous solution in the electrochemical cell (para [0011]). 'reducing the nitrate (nitrite) ions into ammonia in water being treated through the electrochemical reaction'; para [0014], 'energizing the electrolytic bath'); monitoring a concentration of dissolved hydrogen in a product solution generated in the electrochemical cell (para [0010]). 'a hydrogen gas sensor which measures a hydrogen gas concentration
in the electrolytic bath'; para [0014), 'measuring the hydrogen gas concentration in the electrolytic bath while energizing the electrolytic bath'); and applying the current across the anode and the cathode (para [0014), 'energizing the electrolytic bath') in a pulsed waveform responsive to the at least one parameter being outside of a predetermined range (para [0011]-[0012]), 'If the hydrogen gas concentration is
low ... nitrate (nitrite) ions are present in a greater amount ... If the hydrogen gas concentration is high ... nitrate (nitrite) ions are present in a smaller amount ... Thus, the reduction completion detecting means can judge which of either the conditions (i) or (ii) is satisfied on the basis of ... the hydrogen gas concentration in the electrolytic bath ... If it is judged that the condition (i) is satisfied, the reaction is
terminated ... if it is judged that the condition (ii) is satisfied, the reaction is continued or started'; note, the concept described by Nakanishi matches the meaning of the phrase 'pulsed waveform' as used in the instant specification. See specification pg 21 In 3-23, 'A pulsed DC waveform may be used to provide intermittent reaction and relaxation modes for an electrochemical reaction. For example, the pulsed
waveform may be applied to reversibly alternate an electrode between an 'active' and 'deactivated' state during steady state DC operation ... For example, the pulse may be designed to run as long as possible until calculated that hydrogen will generate or until hydrogen is detected').
	Naganishi does not disclose the reversing polarity from one pulse to the next, and selecting a duration and voltage to prevent hydrogen generation in the electrochemical cell.  
	However, Baba discloses that by reversing polarity the effect of treating the nitrogen compound was increased (page 8, Embodiment 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply reversed polarity method of Baba in the method of Naganishi, because Baba teaches that by reversing polarity the effect of treating the nitrogen compound was increased (page 8, Embodiment 3).

Regarding claim 2, Nakanishi teaches the method of claim 1, wherein the condition of the aqueous solution is dissolved hydrogen concentration (para [0010]. 'hydrogen gas concentration in the electrolytic bath').

Regarding claim 3, Nakanishi teaches the method of claim 2, further comprising controlling a duration of pulses of the current based on the condition of the aqueous solution (para [0012), 'the reduction completion detecting means can judge which of either the conditions (i) or (ii) is satisfied on the basis of ... the hydrogen gas concentration in the electrolytic bath ... If it is judged that the condition (i) is satisfied, the reaction is terminated ... if it is judged that the condition (ii) is satisfied, the reaction is continued or started').

Regarding claim 5, Nakanishi teaches the method of claim 1, further comprising selecting the predetermined range to be sufficient to prevent generation of hydrogen gas in the electrochemical cell (para [0011]-[0012], 'If the hydrogen gas concentration is high ... the reaction is terminated').

Regarding claim 6, Nakanishi teaches the method of claim 1, further comprising controlling a duration of pulses of the current, based on the concentration of dissolved hydrogen in the product solution (para [0012], 'the reduction completion detecting means can judge which of either the conditions (i) or (ii) is satisfied on the basis of ... the hydrogen gas concentration in the electrolytic bath ... If it is judged that the condition (i) is satisfied, the reaction is terminated ... if it is judged that the condition (ii) is satisfied, the reaction is continued or started').

Regarding claim 11, Nakanishi teaches a method of suppressing accumulation of hydrogen gas (figure 6 elements S18-S20; para (0039], [0040], 'if ... it is judged that the water being treated does not contain ammonia in an amount that requires the denitrification ... the reaction is terminated'; para [0043]-[0044], 'if the nitrate (nitrite) ion concentration is decreased and the ammonia concentration is decreased due to the decomposition of ammonia as a reduction product, electrolysis of water mainly occurs at the cathode to generate hydrogen ... completion of the denitrification can more accurately be detected by monitoring ... the hydrogen gas concentration in the electrolytic bath') in an  electrochlorination cell (para [0032]-[0033], 'water treatment apparatus ... comprises: an anode which generates chlorine from chloride ions through an electrochemical reaction'), the method comprising steps of: introducing a liquid electrolyte into an electrochlorination cell (para (0048], 'method more preferably comprises: introducing the water to be treated into the electrolytic bath .. .') between an anode and a cathode of the electrochlorination cell (para (0035]-[0036], 'an electrolytic bath containing the anode and the cathode; ... water contained in the electrolytic bath'); monitoring a concentration of dissolved hydrogen in a product solution generated in the electrochlorination cell (para [0048], ' ... measuring the residual chlorine concentration of the water and the hydrogen gas concentration in the electrolytic bath while energizing the electrolytic bath .. .'); and applying the current across the anode and the cathode in a pulsed waveform responsive to the parameter being outside of a range sufficient to prevent generation of hydrogen gas within the electrochlorination cell (para [0039]-[0040], '(a) if the concentration of the residual chlorine ... is increased above a predetermined level, it is judged that the water being treated does not contain ammonia in an amount that requires the denitrification ... On the other hand, (b) if the measured residual chlorine concentration is gradually reduced below the predetermined level, it is judged that the water ... requires the denitrification ... If it is judged that the condition (a) is satisfied, the reaction is terminated ... if it is judged that the condition (b) is satisfied, the reaction is continued or allowed to proceed'; para [0042]-[0043] 'further comprises a hydrogen gas sensor which ... detects the completion of the de nitrification on the basis of the measurement value of the residual chlorine sensor and a measurement value of the hydrogen gas sensor ... if the nitrate (nitrite) ion concentration is decreased ... electrolysis of water mainly occurs at the cathode to generate hydrogen'; note, switching a DC current on and off in response to a sensor reading, as described by Nakanishi, matches the meaning of the phrase 'pulsed waveform' as used in the instant specification. See specification pg 21 In 3-23, 'A pulsed DC waveform may be used to provide intermittent reaction and relaxation modes for an electrochemical reaction. For example, the pulsed waveform may be applied to reversibly alternate an electrode between an 'active' and 'deactivated' state during steady state DC operation ... For example, the pulse may be designed to run as long as possible until calculated that hydrogen will generate or until hydrogen is detected').

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. and Baba et al. as applied to claim 2 above, and further in view of Joynt et al. (US 2014/0124377 A1).
Regarding claim 4, Nakanishi does not disclose controlling a rate of introduction of the aqueous solution based on a condition of the aqueous solution.  
Joynt teaches a method of operating an electrochemical cell (para [0004], 'a method including electrolyzing a source liquid in an electrolytic device') comprising monitoring a flow rate or temperature of the aqueous solution (para (0030], 'Flow sensor/switch 82 indicates when the system has achieved a minimum flow rate and is used as a fail-safe feedback to controller 52 ... a similar operation can be performed using two temperature sensors, 80 and 94, one upstream and one downstream of the cell 10. If the flow is shut off or restricted, the temperature inside the cell begins to rise and controller 52 can detect ... a problem with low flow'), and further teaches controlling a rate of introduction of the aqueous solution based on the flow rate or temperature of the aqueous solution (para (0026], 'the system may have dynamic flow controls, which may be controlled by controller 52, for example. The pressure regulator 62 and orifice 66 control the overall flow rate of the liquid supplied to electrolytic cell 10'). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nakanishi by incorporating the flow controlling of Joynt, because Nakanishi only generally discuses supplying water to be treated and Joynt discloses a flow rate control details in order to improve the safety and efficiency of electrolysis by providing controlled water supply to the electrolytic system.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. and Baba et al. as applied to claim 1 above, and further in view of Kindred (US 2012/0267256 A1).
Regarding claim 7, Nakanishi does not teach controlling a rate of introduction of the aqueous solution based at least on one or more of a flow rate of the product solution out of the electrochemical cell, a concentration of the product compound in the product solution, and a concentration of chloride in the aqueous solution. 
Kindred teaches a method of operating an electrochemical cell (para [0008], 'supplying a feed stream ... to the electrochemical cell and electrolyzing said feed stream') comprising controlling a rate of introduction of the aqueous solution (para [0029], 'to control the flow of fluids within the apparatus ... a computer and multiple sensors and valves'; para [0031], 'lines 106 and/or 126 can include a flow meter to measure and control the flow of fluids therethrough') based on one or more of a concentration of the product compound in the product solution (para [0030], 'various probes, such as ... a monitor for determining the HOCI concentration ... can be electronically coupled to a computer or like device for automated control of the apparatus'), and a concentration of chloride in the aqueous solution (para [0023], 'a conductivity sensor can ... ensure the saline concentration is maintained'; para [0030], 'various probes, such as ... a conductivity probe ... can be electronically coupled to a computer or like device for automated control of the apparatus').
It would have been obvious to one of ordinary skill in the art to combine the teachings of Nakanishi with the sensor and controller arrangement of Kindred, because Nakanishi only generally discuses supplying water to be treated and Kindred discloses a flow rate control details in order to improve the safety and efficiency of electrolysis by providing controlled water supply to the electrolytic system with maintain optimal conditions of the supplied water characteristics for electrolysis.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. and Baba et al. as applied to claim 1 above, and further in view of Schwartzel et al. (US 2011/0024361 A1).
Regarding claim 8, Nakanishi does not teach introducing an oxidizing agent into the aqueous solution upstream of the electrochemical cell. 
Schwartzel teaches a method of operating an electrochemical cell (para [0047], 'pulsed DC driven electrochemical cell(s)'), comprising introducing an oxidizing agent (para [0047], 'mixed oxidant stream that contains oxidants such as: ozone, hydrogen peroxide, .. .') into the aqueous solution upstream of the electrochemical cell (para [0067], 'combine the flow of water with a precursor chemical agent, or agents, for example, liquid hydrogen peroxide and/or an in-situ generated ozone containing water. The injected water ... is then passed, preferably directly passed, to an electrolytic device'). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an oxidizing agent into the aqueous solution upstream of the electrochemical cell of Nakanishi, because Schwartzel discloses that adding an oxidizing agent sanitizes the treated water and oxidizes organics.

Regarding claim 9, Nakanishi and Schwartzel obviate the method of claim 8, and Schwartzel further teaches introducing the oxidizing agent into the aqueous solution comprises introducing one or more of ozone and hydrogen peroxide into the aqueous solution (para [0047], 'mixed oxidant stream that contains oxidants such as: ozone, hydrogen peroxide, .. .').

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. and Baba et al. as applied to claim 1 above, and further in view of Matsuyama et al. (US 2016/0115047 A1).
Regarding claim 10, Nakanishi does not teach applying current responsive to the voltage being outside a range. 
Morinaga teaches a method of operating an electrochemical cell, the method comprising applying current across the anode and the cathode (para (0007]. 'a power control device that supplies electrolysis voltage and electrolysis current, based on input direct-current power, to an electrolytic cell ... by means of electric current applied between an anode and a cathode') in a pulsed waveform (para [0009], 'a current limit switching ... the current limiting part ... a duty ratio-controlled pulse signal input') responsive to the voltage being outside a range (para [0008], 'Moreover, the voltage-current control circuit includes: ... comparator circuit comparing the feedback voltage with the reference voltage to output a voltage comparison result signal ... while the voltage control circuit controls the electrolysis current ... controls the feedback voltage not to exceed the reference voltage based on the voltage comparison result signal'). Morinaga teaches that the voltage range may be selected by routine optimization (para [0007], 'the voltage value of the reference voltage being preliminarily set according to a rated voltage'). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention incorporate the voltage limiting circuit of Morinaga in the electrolysis system of Nakanishi because Morinaga discloses a highly versatile power control device that can be commonly used for electrolytic cells of different cell configurations, and a control method for a power control device, and Morinaga teaches that the voltage range may be selected by routine optimization.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/Examiner, Art Unit 1794